DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Amendment filed on 06/21/2022.  Claims 1,10, and 18 have been amended.  Claims 7 and 16 are cancelled, Claims 2, 11, and 19 have been previously cancelled, and new Claims 24-28 have been added.  Claims 1, 3-5, 8-10, 12-14, 17-18, 20, 21, and 23-28 are currently pending.
Claim Rejections - 35 USC § 101
Claims 1, 3-5, 8-10, 12-14, 17-18, 20, 21, and 23-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claim 1 recites (additional limitations crossed out):
A method for mobile advertising within a given area, the method comprising:
accessing, from a map database, information for a given area,
determining pedestrian location information based on a historical pedestrian flow and a real-time pedestrian flow derived from real-time traffic information and point of interest information, wherein the pedestrian flow information is related to an amount and characteristics of people in the given area at a given time;
determining, from the map database information, a 
identifying, based at least in part on statistical information associated with a point of interest in the given area, at least one demographic characteristic;
determining, based at least in part on a position of a mobile robot relative to a location of one or more other mobile robots, a display location containing at least one target pedestrian satisfying the at least one demographic characteristic within the given area for the mobile robot to display a mobile message, wherein determining the display location comprises performing facial, gesture and/or sound recognition based upon data 

based on the display location determined and the at least one characteristic, providing advertisement information to be included in the mobile message
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of an advertising activity.  That is, other than reciting the mobile message as being provided by a “mobile robot”, and the steps being performed by an “apparatus comprising at least one processor and at least one non-transitory memory” or a “non-transitory computer-readable storage medium” (independent claims 10 and 18, respectively) nothing in the claim elements precludes the steps from described as an advertising activity since the claims describe the analysis of pedestrian location and characteristics to determine a location to display an advertisement to pedestrians.  A simple analog example of the claimed invention would be assigning a human to a corner of an intersection that is known to be busy so that they may hand out flyers to women.  If a claim limitation, under its broadest reasonable interpretation, covers performance of an advertising/marketing activity, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Independent claims 10 and 18 feature limitations similar to those of claim 1, and therefore also recite the same abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a “mobile robot”, an “apparatus for determining a location of a mobile advertisement robot, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions” (Claim 10), and a “computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein” (Claim 18) to perform the steps.  These additional elements are recited at a high level of generality (see at least Paras. [0042], [0083]) such that they amount to no more than mere instructions to apply the exception using generic computing components.  Further, the claims recite the determination of a “digital” map of walkways.  However, this merely serves to place the judicial exception into a particular environment.  Further, the claim also features facial, gesture and/or sound recognition based on data provided by “sensors”.  However, this also merely serves to place the judicial exception into a particular environment.  The limitation is merely the analysis of data that happens to come from generically recited “sensors”.  Moreover, the claim also recites directing the mobile robot… .  However, this is merely insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are therefore still directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “mobile robot”, an “apparatus for determining a location of a mobile advertisement robot, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions” (Claim 10), and a “computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein” (Claim 18) to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the element of directing the mobile robot… (i.e. transmission of instructions) does not amount to significantly more than the judicial exception because it is a well understood, routine and conventional function as evidenced by Symantec which featured receiving or transmitting data over a network.  The Examiner further takes Official Notice that communicating instructions to a robot is a well understood, routine and conventional function.  Simple examples may be found in remote control cars, or Computer Numerical Control (CNC) machining. The performance of conventional functions by generic computers does not provide an inventive concept. Therefore, the claims are not found to be patent eligible.
Claims 3-5, 8-9, and 24-25 are dependent on claim 1, and include all the limitations of claim 1.  Claims 12-14, 17, and 26-27 are dependent on claim 10, and include all the limitations of claim 10.  Claims 20, 21, 23, and 28 are dependent on claim 18, and include all the limitations of claim 18.  Therefore, they are also found to be directed to an abstract idea.  Claims 24, 26, and 28 feature the use of a machine learning model in facial, gesture, and/or sound recognition.  However, this is a conventional function as evidenced by “Woodrow Bledsoe Originates of Automated Facial Recognition” which indicates that facial recognition via computers has been available since at least the 1960s (see also NPL Zhao 2003).  Claims 25 and 27 feature the transformation of advertisement information based on the capabilities of the mobile robot.  However, as indicated by the use of Official Notice in the body of the 103 rejection, this function is conventional as evidenced by the transmission of programs to television shows of various sizes, as well as the presentation of a website on a laptop versus a mobile phone.  The remaining dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea since they merely further narrow the abstract idea.  Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 8-10, 12-14, 17-18, 20, 21, and 23-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “determining, based at least in part on a position of a mobile robot relative to a location of one or more other mobile robots, a display location containing at least one target pedestrian satisfying the at least one demographic characteristic within the given area for the mobile robot to display a mobile message, wherein determining the display location comprises performing facial, gesture and/or sound recognition based upon data provided by one or more sensors to determine characteristics of pedestrians and to select the at least one target pedestrian to which the mobile message is to be targeted” is not supported by the specification.  The Examiner points to at least paragraph [0073] which states, in part, “In some embodiments, the apparatus 10 also includes means, such as the processing circuitry 12, the processor 14, or the like, for selecting at least one of the one or more pedestrians to display the mobile message based on at least one of facial recognition or gesture recognition. In other embodiments, the apparatus 10, such as the processing circuitry 12, the processor 14, or the like, may include, or be in communication with sensors that allow for facial, gesture, and/or sound recognition to be used to determine interested pedestrians.”  Further, paragraph [0065] states “As discussed in more detail below, in some embodiments, the apparatus 10 may have means, such as the processing circuitry 12, the processor 14, or the like, for performing facial and/or gesture recognition on pedestrians. In such a case, the apparatus 10, such as the processing circuitry 12, the processor 14, or the like, may use this information to determine characteristics of some or all of the pedestrians in the display location. For example, the apparatus 10, such as the processing circuitry 12, the processor 14, or the like, may be configured to infer the gender of one or more pedestrians based on the facial and/or gesture recognition. In some embodiments, the apparatus 10, such as the processing circuitry 12, the processor 14, or the like, may also choose an advertisement to display based on the recognition (e.g., the characteristics or body language of the pedestrians may affect the selection of advertisement). In some embodiments, the mobile robot may target a specific characteristic of the pedestrian in determining which pedestrians to approach.”  This indicates that the data received from sensors is used to indicate interested (target) pedestrians, and is not related to determining the display location.  If anything, the invention features the determination of a display location (ex. a bar), and then utilizes the facial recognition to display advertisements to target pedestrians (i.e. patrons of the bar).
Claims 10 and 18 feature limitations similar to those of claim 1, and are therefore rejected using the same rationale.
Dependent claims are rejected as well since they inherit the limitations of the independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 17, 18, 23-24, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alduaiji (US 10,556,349) in view of McCormack (US 10,311,451), Choi (US 2011/0098874), Taveira (US 9,552,736), and Pitre (US 2017/0011258).
Regarding claim 1, Alduaiji discloses a method for mobile advertising within a given area, the method comprising:
determining, pedestrian location information based on a historical pedestrian flow and a real-time pedestrian flow derived from real-time traffic information and point of interest information.  Alduaiji discloses a system checking historical data about a location’s crowdedness (Fig. 30), as well as detecting locations crowded with people (i.e. real-time traffic information) (Fig. 31).
Alduaiji does not fully disclose wherein the pedestrian flow information is related to an amount and characteristics of people in the given area at a given time.  Alduaiji does disclose historical data about the crowdedness (i.e. amount of people) at a location.  However, Alduaiji does not disclose the inclusion of characteristics of people in the given area.  McCormack teaches a system that counts the number of pedestrians passing through a defined space over a time interval, and determining demographic information relating to said pedestrians (Col. 1, Lines 5-10; Col. 2, Lines 31-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the historical data of Alduaiji to include demographic information as taught by McCormack since it would allow for the providing of targeted advertising for a present demographic of pedestrians (Col. 1, Lines 46-51).
Alduaiji does not explicitly disclose identifying, based at least in part on statistical information associated with a point of interest in the given area, at least one demographic characteristic.  McCormack teaches a system that counts the number of pedestrians passing through a defined space over a time interval, and determining demographic information relating to said pedestrians (Col. 1, Lines 5-10; Col. 2, Lines 31-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the historical data of Alduaiji to include demographic information as taught by McCormack since it would allow for the providing of targeted advertising for a present demographic of pedestrians (Col. 1, Lines 46-51).
Alduaiji does not disclose: 
accessing from a map database, information for a given area
Determining, from the map database information, a digital map of walkways
Choi teaches a system wherein a map navigation map is created using a map database (See at least Abstract, Claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji to utilize the teachings of Choi since it would allow for navigation of a robot (Claim 1).
Alduaiji also partially discloses:
 determining, based at least in part on a position of a mobile robot relative to a location of one or more other robots, a display location containing at least one target pedestrian satisfying the at least one demographic characteristic within the given area for the robot to display a mobile message, wherein determining the display location comprises performing facial, gesture, and/or sound recognition based upon data provided by one or more sensors to determine characteristics of pedestrians and to select the at least one target pedestrian to which the mobile message is to be targeted; and
providing, to the mobile robot, advertisement information associated with the at least one demographic characteristic for display in the mobile message provided by the mobile robot to at least one of the one or more pedestrians in the display location, wherein providing the advertisement information comprises performing the facial, gesture, and/or sound recognition based upon data provided by the one or more sensors in order to choose an advertisement form display.
Alduaiji discloses a system that determines that a mobile robot will display an advertisement at a location (i.e. determined location) based at least on historical data about the crowdedness at the location (Fig. 30; Col. 13, Lines 24-30), wherein the advertisement is targeted based in part on location (Col. 7, Lines 34-45), as well as finding a crowded location using sensors to detect locations crowded with people (Fig. 31; Col. 13, Lines 31-37).  The Examiner asserts that a “characteristic” may merely be being present in a particular area.  However, Alduaiji does not determine the location at least based on a position of a mobile robot relative to a location of one or more other mobile robots.  Taveira teaches a system that may warrant a temporary flight restriction for drones based on observing a high concentration of air traffic (i.e. other mobile robots) in a particular airspace (Para. [0162]), and wherein access to the restricted airspace may also be determined by factors that include the length of time the drones have been operational and history of component failures (i.e. functionalities) (Para. [0165]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji to warrant flight restrictions as taught by Taveira since it would avoid overcrowding.  Further, while Alduaiji discloses the detection of locations crowded with people, Alduaiji does not explicitly disclose wherein determining the display location comprises performing facial, gesture, and/or sound recognition based upon data provided by one or more sensors to determine characteristics of pedestrians and to select the at least one target pedestrian to which the mobile message is to be targeted and wherein providing the advertisement information comprises performing the facial, gesture, and/or sound recognition based upon data provided by the one or more sensors in order to choose an advertisement form display.  Pitre discloses a system wherein facial data of individuals are captured, and instructions are provided to a robot based upon the facial data, wherein the instructions include at least moving to a particular location, and providing information (i.e. choosing an advertisement for display) to the individual (See at least Claims 1, 20, 21, 27, 32, and 33; Paras. [0032], and  [0060]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji to utilize the teachings of Pitre since facial expressions may give insight into what a particular individual desires or needs (Para. [0007]).
Alduaiji does not disclose directing the mobile robot to approach the at least one target pedestrian using the digital map of walkways.    Choi teaches a system wherein a navigational control unit instructs a robot drive unit to drive a robot based on a user command signal received from a client terminal, a “target control velocity” (i.e. functionality), and map creation information (i.e. digital map of walkways) (see at least Paras. [0026]-[0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji to utilize the teachings of Choi since it would allow for the navigation of a robot (Claim 1).  
Claims 10 and 18 feature limitations similar to those of claim 1, and are therefore rejected using the same rationale.
Regarding claim 9 Alduaiji discloses the method according to claim 1 further comprising causing the transmission of the mobile message to the at least one target pedestrian of the one or more pedestrians in the display location.  Alduaiji discloses a system that determines that a mobile robot will display an advertisement at a location at which the robot has arrived based at least on historical data about the crowdedness at the location (Fig. 30; Col. 13, Lines 24-30).
Claims 17 and 23 feature limitations similar to those of claim 9, and are therefore rejected using the same rationale.
Regarding claim 24, Alduaiji does not explicitly disclose the method according to Claim 1, wherein performing the facial, gesture and/or sound recognition comprises using a machine learning model in conjunction with the one or more sensors to determine the characteristics of the pedestrians.  Pitre teaches the utilization of machine learning techniques to identify facial instructions (Paras. [0060]-[0061]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji to utilize the teachings of Pitre since facial expressions may give insight into what a particular individual desires or needs (Para. [0007]).
Claims 26 and 28 feature limitations similar to those of claim 24, and are therefore rejected using the same rationale.

Claims 3, 4, 12, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alduaiji in view of McCormack, Choi, Taveira, and Pitre, and in further view of Bauman (US 2017/0178179).
Regarding claim 3, Alduaiji, McCormack, Choi, Taveira, and Pitre do not disclose the method according to Claim 1 further comprising altering the mobile message based on an interaction by at least one of the one or more pedestrians in the display location.  Bauman teaches a system that modifies an aspect of an advertisement based on a user interaction (Para. [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji, McCormack, Choi, Taveira, and Pitre to modify an advertisement based on a user interaction as taught by Bauman since the initial advertisement may not be relevant to the user (Para. [0004]).
Claims 12 and 20 feature limitations similar to those of claim 3, and are therefore rejected using the same rationale.
Regarding claim 4, Alduaiji, McCormack, Choi, Taveira, and Pitre do not disclose the method according to Claim 1 further comprising collecting data based on one or more interactions with at least one of the one or more pedestrians.  Bauman teaches an ad server receiving information reflecting a user interaction with an advertisement (Para. [0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji, McCormack, Choi, Taveira, and Pitre to collect information reflecting a user interaction with an advertisement as taught by Bauman since it may allow for the providing of more relevant ads.
Claims 13 features limitations similar to those of claim 4, and are therefore rejected using the same rationale.

Claims 5, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alduaiji in view of McCormack, Choi, Taveira, and Pitre, and in further view of Eckhoff (US 2011/0150298)
Regarding claim 5, Alduaiji, McCormack, Choi, Taveira, and Pitre do not disclose the method according to Claim 1 wherein the at least one demographic characteristic of the at least one target pedestrian in the display location used to determine the advertisement information to be provided includes at least one of gender, age, height, or weight.  Eckhoff discloses identifying characteristics of an individual that include an age or gender, and displaying content based on the characteristic (Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji, McCormack, Choi, Taveira, and Pitre to provide ads based on identified characteristics as taught by Eckhoff since they both share characteristics and capabilities, namely, they are both directed to the providing of advertisements.  Further, one of ordinary skill in the art would have recognized that providing ads based on identified characteristics would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Eckhoff would have resulted in an improved system that would allow for a more specific targeting of advertisements.
Claims 14 and 21 feature limitations similar to those of claim 5, and are therefore rejected using the same rationale

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alduaiji in view of McCormack, Choi, Taveira, and Pitre and in further view of Terzian (US 2018/0300746)
Regarding claim 8, Alduaiji, McCormack, Choi, Taveira, and Pitre do not disclose the method according to Claim 1 further comprising interacting with one or more additional robots to provide one or more mobile messages to more than one display location.  Terzian teaches a system that controls self-driving vehicles featuring advertisements in several locations (See at least Paras. [0029], [0031], [0089]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji, McCormack, Choi, Taveira, and Pitre to advertise in several locations as taught by Terzian since it would allow for the ads to reach broad audiences (Para. [0006]).

Claims 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alduaiji in view of McCormack, Choi, Taveira, and Pitre, and in further view of Official Notice.
Regarding claim 25, Alduaiji, McCormack, Choi, Taveira, and Pitre do not explicitly disclose the method according to Claim 1, wherein providing the advertisement information comprises transforming the advertisement information based on the capabilities of the mobile robot.  The Examiner takes Official Notice that it is old and well known in the art to perform this function.  This is evidenced by the everyday occurrence of television programming being transmitted to televisions of various sizes (32 inches vs 55 inches) and resolutions (1080p vs 4K), as well as the presentation of web pages on a laptop versus a mobile phone.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Alduaiji, McCormack, Choi, Taveira, and Pitre to “transform” information based upon a display device as specified by the Examiner's Official Notice because all the claimed elements/steps were known in the prior art and one skilled in the art could have combined the elements/steps as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 27 features limitations similar to those of claim 25, and is therefore rejected using the same rationale.
Response to Arguments
Applicant's arguments regarding claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the claims are not directed to an abstract idea.  The Examiner respectfully disagrees.  MPEP 2106.04 (a) indicates that Certain Methods of Organizing Human Activity includes “advertising, marketing or sales activities or behaviors” which the rejection above indicates that the claims are directed to.  The Applicant’s very own claim language states at least “providing, to the mobile robot, advertisement information associated with the at least one demographic characteristic…”.  The claims are clearly directed to an advertising activity.  Therefore, the claims do indeed fall within “Certain Methods of Organizing Human Activity”.  The fact that a form of facial, gesture and/or sound recognition occurs, does not change this.
Applicant argues that the claims are integrated into a practical application.  Applicant alleges that the claims are “integrated into the practical application of directing a mobile robot to approach at least one target pedestrian and provide a mobile message”.  The Examiner respectfully disagrees.  Utilizing a generically recited computer to direct a robot to provide a message to a target pedestrian is not a technical improvement.  The functioning capabilities of any involved computing elements remain unchanged.  If anything, the claims merely provide an improvement to a business method, as they merely relate to the providing of targeted advertisements via a particular medium based on particular data.  
Applicant argues that “the claim as a whole is more than a drafting effort designed monopolize the judicial exception”. The Examiner respectfully disagrees. The Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea "to a particular technological environment" or implementing the abstract idea on a "wholly generic computer" is not sufficient as an additional feature to provide "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself." Alice Corp., 134 S.Ct. at 2358 (citations omitted). The computers or processors recited in the claims are not particular in any way, other than that a particular abstract idea is being implemented using them. The instant claims do not require any specialized hardware. The instant claims recite only computer elements that are described at a high level of generality. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. The Supreme Court has stated expressly that simply executing an abstract concept on a computer does not render a computer "specialized," nor does it automatically transform a patent-ineligible claim into a patent-eligible one.    
Applicant‘s argument that the claims feature elements that are not “well-understood, routine, and conventional” is not persuasive.  Applicant appears to merely make a conclusory statement that “the present record illustrates that the claims recite unconventional combinations” with no evidence.
Based on at least the above, the 101 rejection is maintained.
Applicant's arguments regarding claims rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive due to the application of additional prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
                                                                                                                                                                                                       /SAM REFAI/Primary Examiner, Art Unit 3681